Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after a Notice of Abandonment.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2021 has been entered.
 
Election/Restrictions
2.	Applicant’s election of liposomes as the species of nanocarrier, ani-VEGFR antibody as the species of targeting agent, and corticosteroids as the species of anti-inflammatory drug, in the reply filed 28 June 2020, is acknowledged.  

Status of Application, Amendments, and/or Claims
3.	The response filed 07 March 2021 has been entered in full.  Claims 2-4 have been amended.  Therefore, claims 1-5 are pending and the subject of this Office Action.

Claim Objections
4.	Claims 1-5 are objected to because of the following informalities:  Each claim has not been provided with the proper status identifier (e.g.., original, previously presented, currently amended), and the amended claims do not show the amendments.  Appropriate correction is required.
5.	While not indefinite, it is suggested for the purpose of clarity that claim 2 be amended to recite, for example, “The method according to claim 1, wherein the nanocarrier…”.
6.	While not indefinite, it is suggested for the purpose of clarity that claim 3 be amended to recite, for example, “The method according to claim 1, wherein the targeting agent…”.
7.	While not indefinite, it is suggested for the purpose of clarity that claim 4 be amended to recite, for example, “The method according to claim 1, wherein the anti-inflammatory drug is a corticosteroid”.
8.	While not indefinite, it is suggested for the purpose of clarity that claim 5 be amended to recite, for example, “The method according to claim 1, wherein the biopharmaceutical is administered into the immediate vicinity…”.

Claim Rejections - 35 USC § 112 (Written Description)
9.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

10.	Claims 1-5 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
11.	The claims are directed to a method of treating both the "dry" and/or "wet" forms of Age Related Macular Degeneration (ARMD) by administering into the eye of the patient in need a therapeutic amount of a biopharmaceutical composed of an anti- inflammatory drug incorporated into a nanocarrier whose surface is coated with an anti-VEGFR targeting agent. The claims also recite wherein the nanocarrier are lisosomes; wherein the targeting agent is an anti-VEGFR antibody; wherein the anti-inflammatory drug includes corticosteroids; and wherein the method comprises delivering said biopharmaceutical into the immediate vicinity of the retinal layer of the eye.  Thus, the claims are drawn to a genus of structurally undefined biopharmaceuticals that comprise an anti-inflammatory drug, incorporated into a nanocarrier whose surface is coated with an anti-VEGFR targeting agent that result in the treatment of age related macular degeneration.
12.	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a partial structure, a biopharmaceuticals that comprise an anti-inflammatory drug, incorporated into a nanocarrier whose surface is coated with an anti-VEGFR targeting agent, and a desired functional property in the form of the recitation of being able to treat age related macular 
13.	In the instant case, the specification fails to adequately describe a single species of biopharmaceutical that comprises an anti-inflammatory drug, incorporated into a nanocarrier whose surface is coated with an anti-VEGFR targeting agent, that is capable of treating ARMD.
Therefore, given the lack of any examples of biopharmaceuticals that comprise an anti-inflammatory drug, incorporated into a nanocarrier whose surface is coated with an anti-VEGFR targeting agent, one of ordinary skill in the art would not recognize that applicant was in possession of the claimed genus of compounds. There is no defined relationship between the desired function of the compounds and any particular structure of the compounds encompassed by the scope of the claims. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of biopharmaceutical compounds recited in the claimed methods.  The distinguishing characteristics of the claimed genus are not described.  Accordingly, the specification does not provide adequate written description of the claimed genus.
14.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
15.	In the instant case, the skilled artisan cannot envision the detailed chemical structure of the encompassed biopharmaceutical compounds with the recited function, and therefore conception is Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
16.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
17.	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Summary
18.	No claim is allowed.


Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
September 11, 2021